Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a CON of 15/821,490 11/22/2017, which benefit of 62/425,832 with a filing date 11/23/2016.
2. 	Amendment of claim 1, and cancelation of claims 21-22 in the amendment filed on11/8/2021 is acknowledged.  Claims 1-20 and 23-25 are pending in the application.
Reasons for Allowance

3.	Since Miao et al. ‘540, ‘100 and ‘490 do not claim the instant methods of use, therefore they are distinct from the instant invention. Therefore the rejection of claims 1-20 under the obviousness-type double patenting over Miao et al. ‘540, ‘100 and ‘490   has been overcome in the amendment filed on 11/08/2021.  
4. 	Claims 1-20 and 23-25 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 1-20 and 23-25 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
                Conclusion
Any inquiry concerning this communication or earlier communications from the	
examiner should be directed to REI TSANG SHIAO whose telephone number is  (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

December 07, 2021